Citation Nr: 0400788
Decision Date: 01/09/04	Archive Date: 03/31/04

DOCKET NO. 96-39 334                        DATE JAN 09 2004

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for a back disorder secondary to a service-connected right knee disorder.

2. Entitlement to a total disability rating based on unemployability.

3. Entitlement to an extension of a temporary total rating based on the need for convalescence.

4. Entitlement to service connection for right ankle, left wrist, and bilateral shoulder disabilities, asserted to be secondary to the service-connected residuals of a fracture of the right patella with chondromalacia and partial meniscectomy and the service-connected degenerative changes of the right knee.

ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On November 13,2002, the Board of Veterans' Appeals (BV A or Board) ordered further development in your case. Thereafter, your case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision. See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary a/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 71O4(a), because 38 C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DA V, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA). V AOPGCPREC 1-03. Based on this opinion, the Board continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA

- 2 


would resume all development functions. In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Make arrangements with the appropriate VA medical facility for the veteran to be afforded an examination or examinations by appropriate specialists to determine (1) the relationship, if any, between his service-connected right knee disorder and a back disorder; (2) the effect of the veteran's service-connected right and left knee disorders, and his dysthymic disorder, on his ability to work; and (3) the length of time after October 31, 1997, that the veteran needed for continued convalescence from the July 10, 1997 Fulkerson osteotomy of the right tibia.

a. The examiner should express an opinion as to whether it is as likely as not that the service-connected knee conditions caused the veteran's back disorder. The examiner should explain the reasons for his opinion.

b. If the examiner is of the opinion that part of the back disorder is due to the service-connected disabilities, he should express an opinion as to what percent of the disability is due to the service-connected disorders. The examiner should explain the reasons for his opinion.

- 3 


c. The examiner should express an opinion as to whether it is as likely as not that the service-connected disabilities, right and left knee disorders and dysthymic disorder, prevent the veteran from engaging in substantially gainful employment. The examiner should explain the reasons for his opinion.

d. The examiner should review the file and express an opinion as to how many months, if any, after October 31, 1997, the veteran needed for continued convalescence from the July 10, 1997 Fulkerson osteotomy of the right tibia. The intercurrent nonservice-connected right ankle surgery in October 1997 should be noted in reviewing the records.
Send the claims folder to the examiner(s) for review.

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

- 4 


appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	R. GARVIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 




